PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/673,831
Filing Date: 10 Aug 2017
Appellant(s): Rocha et al.



__________________
Sarah M. Wong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/7/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Note that as the appellant has provided arguments against the rejection of almost every claim, the entire action follows.  The next section of this answer begins with a brief overview of the rejection.
Claims 1-5, 8, 9, 11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen US 8,707,614 in view of Prater US 2009/0100743.
Regarding claims 1, 14 and 17, Larson teaches a plug-in insect trap 50 comprising:
a trap enclosure 52 providing an enclosure volume between a front facing plate coupled to a substantially non-planar rear facing plate, the latter including a vent opening; 
an electrical housing 54 supporting the trap enclosure and having rear facing electrical connectors insertable into an electrical socket of a rear wall; 

    PNG
    media_image2.png
    289
    270
    media_image2.png
    Greyscale
an insect attractant comprising a light source 30 positioned within an interior of the trap enclosure; and 
an insect catching device 56 positioned within the interior of the trap enclosure; 
[AltContent: textbox (Figure 1- Larson Figure 6)]wherein insects may enter the interior of the trap enclosure through the vent opening and the vent opening is obscured from view when viewed from a front of the insect trap; and 
wherein the vent opening is adapted to provide an uninterrupted straight line path of light from the light source to lateral areas of the rear wall flanking the electrical socket behind the trap enclosure (note that the opening is wide enough that some light will travel to lateral areas of the rear wall).
Larson does not teach a plurality of vent openings, or in an alternative interpretation, does not teach a rear facing plate.  Prater teaches a plug-in insect trap comprising: 
a trap enclosure defined by a rear facing plate coupled to a substantially non-planar front facing plate 24 comprising a plurality of vent openings; 
an electrical housing 12 supporting the trap enclosure and having rear facing electrical connectors 16 insertable into an electrical socket of a rear wall; 
an insect attractant comprising a light source 14 positioned within an interior of the trap enclosure; and 
an insect catching device 26
wherein insects may enter the interior of the trap enclosure through the vent openings; 
wherein the plurality of vent openings are adapted to provide an uninterrupted straight line path of light from the light source to lateral areas flanking the electrical socket outside of the trap enclosure; and 
wherein the plurality of vent openings extend along left and right sides of the trap enclosure to provide a straight line path into the vent openings of the left side, through the enclosure volume, and out the vent openings of the right side.

    PNG
    media_image3.png
    366
    499
    media_image3.png
    Greyscale

Figure 2- Prater Figures 1 and 2
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with a rear plate/guard on the opening as taught by Prater in order to prevent inadvertent contact with the insect catching device.  Note that as taught, the vent openings would be on the rear side of the unit.  Note that as modified, the plurality of vent openings are adapted to provide an uninterrupted straight line path of light from the light source to lateral areas of the rear wall flanking the electrical socket behind the trap enclosure, and the plurality of vent openings extend along left and right sides of the trap enclosure to provide a straight line path into the vent 
If applicant disagrees, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with vent openings in the rear sides of the rear plate as taught by Prater in order to allow more light to escape and more entry points for insects and increase trap effectiveness, or to obtain the desired aesthetic appearance.
The combination renders the claimed method steps obvious since such would be a logical manner of using the combination.
Regarding claim 2, Larson and Prater teach the invention as claimed as detailed above with respect to claim 1.  Larson and Prater also teach that the rear facing plate 24 is curved in a concave manner with respect to the front facing plate.  If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the rear plate curved or of whatever form or shape was desired or expedient in order to obtain the desired form factor or aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 3, Larson and Prater teach the invention as claimed as detailed above with respect to claim 2.  Larson and Prater also teach that the front facing plate is substantially planar. If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the front plate planar or of whatever form or shape was desired or expedient in order to obtain the desired form factor or aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al.
Regarding claim 4, Larson and Prater teach the invention as claimed as detailed above with respect to claim 2.  Prater also teaches that the rear facing plate is semi-transparent [0048].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with semi-transparent rear plate/guard as taught by Prater in order to allow more light to escape and increase trap effectiveness.
Regarding claim 5, Larson and Prater teach the invention as claimed as detailed above with respect to claim 2.  Larson and Prater also teach that an orientation of the front facing plate is fixed with respect to an orientation of the rear facing electrical connectors.
Regarding claim 8, Larson and Prater teach the invention as claimed as detailed above with respect to claim 1.  Larson and Prater also teach that the trap enclosure and electrical housing are separable, as any components can be separated.
Regarding claim 9, Larson and Prater teach the invention as claimed as detailed above with respect to claim 1.  Larson also teaches that the insect catching device 56 is an adhesive substance (column 3, lines 35-39).
Regarding claims 11 and 15, Larson and Prater teach the invention as claimed as detailed above with respect to claims 9 and 14.  Larson also teaches that the insect catching device/adhesive 56 is positioned along an inner surface of the front facing plate.  Larson does not teach that the adhesive is sticky paper, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to use sticky paper as the adhesive in order to utilize an affordable, light, easy to handle and replace substance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. 
Regarding claims 16 and 19, Larson and Prater teach the invention as claimed as detailed above with respect to claims 15 and 17.  Larson also teaches that the adhesive is obscured from view when viewed from a front end of the trap.
Regarding claim 18, Larson and Prater teach the invention as claimed as detailed above with respect to claim 17.  Larson and Prater also teach that the front facing plate is substantially planar and the rear facing plate is substantially non-planar. If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the plates planar, non-planar or of whatever form or shape was desired or expedient in order to obtain the desired form factor or aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen US 8,707,614 in view of Prater US 2009/0100743 and Chien US 2015/0340826.
Regarding claims 6 and 7, Larson and Prater teach the invention as claimed as detailed above with respect to claim 1.  Neither Larson nor Prater teach that the electrical housing comprises additional electrical sockets/USB ports.  Chien teaches a wall-plug lighting device with comprises additional USB electrical sockets 72d2. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with USB electrical sockets as taught by Chien in order to enable normal usage of the outlet even when occupied by the trap.
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen US 8,707,614 in view of Prater US 2009/0100743 and Nelson US 6,493,986.
Regarding claim 10, Larson and Prater teach the invention as claimed as detailed above with respect to claim 9.  Neither Larson nor Prater teach that the adhesive substance includes a chemical attractant.  Nelson teaches an insect trap 5 12, and the adhesive substance includes a chemical attractant (column 7, lines 15-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with chemical attractants in the adhesive as taught by Nelson in order to better attract pests.
Regarding claim 12, Larson and Prater teach the invention as claimed as detailed above with respect to claim 1.  Neither Larson nor Prater teach that the insect attractant is an ultra violet lamp.  Nelson teaches an insect trap 5 wherein the insect attractant 16 is an ultra violet lamp (column 5, lines 10-11).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with an ultra violet lamp as taught by Nelson in order to better attract pests.
Regarding claim 13, Larson and Prater teach the invention as claimed as detailed above with respect to claim 12.  Neither Larson nor Prater teach that the adhesive substance includes a chemical attractant.  Nelson teaches an insect trap 5 wherein the insect catching device comprises an adhesive substance 12, and the adhesive substance includes a chemical attractant (column 7, lines 15-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with chemical attractants in the adhesive as taught by Nelson in order to better attract pests.
Claims 1-5, 8-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Studer US 6,886,292 in view of Larsen US 8,707,614.
Regarding claims 1, 14 and 17, Studer teaches a plug-in insect trap comprising:
a trap enclosure providing an enclosure volume between a rear facing plate 11 coupled to a substantially non-planar front facing plate 15 comprising a plurality of vent openings 16
an electrical housing (portions of the device surrounding the electronics) supporting the trap enclosure and having rear facing electrical connectors 40 insertable into an electrical socket of a rear wall; 
an insect attractant comprising a light source 20 positioned within an interior of the trap enclosure; and 
an insect catching device 30 positioned within the interior of the trap enclosure; 
wherein insects may enter the interior of the trap enclosure through the vent openings; and 
wherein the plurality of vent openings are adapted to provide an uninterrupted straight line path of light from the light source to lateral outside the trap enclosure; and 
wherein the plurality of vent openings extend along left and right sides of the trap enclosure to provide a straight line path into the vent openings of the left side, through the enclosure volume, and out the vent openings of the right side.

    PNG
    media_image4.png
    463
    400
    media_image4.png
    Greyscale

Figure 3- Studer Figure 2
Studer does not teach that the rear facing plate is non-planar or comprises the vent openings.  Larson teaches a plug-in insect trap 50 comprising:
a trap enclosure 52 defined by a front facing plate coupled to a substantially non-planar rear facing plate comprising a vent opening; 
an electrical housing 54 supporting the trap enclosure and having rear facing electrical connectors insertable into an electrical socket of a rear wall; 
an insect attractant comprising a light source 30 positioned within an interior of the trap enclosure; and 
an insect catching device 56
wherein insects may enter the interior of the trap enclosure through the vent opening and the vent opening is obscured from view when viewed from a front of the insect trap; and
wherein the vent opening is adapted to provide an uninterrupted straight line path of light from the light source to lateral areas of the rear wall flanking the electrical socket behind the trap enclosure (note that the opening is wide enough that some light will travel to lateral areas of the rear wall).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Studer by orienting the openings (and therefore the non-planar plate) towards the rear face as taught by Larson in order to conceal the insect catching device from view or obtain the desired light distribution.  As modified, the plurality of vent openings are adapted to provide an uninterrupted straight line path of light from the light source to lateral areas of the rear wall flanking the electrical socket behind the trap enclosure, and the plurality of vent openings extend along left and right sides of the trap enclosure to provide a straight line path into the vent openings of the left side, through the enclosure volume, and out the vent openings of the right side.
The combination renders the claimed method steps obvious since such would be a logical manner of using the combination.
Regarding claim 2, Studer and Larson teach the invention as claimed as detailed above with respect to claim 1.  As modified, Studer and Larson also teach that the rear facing plate 15 is curved in a concave manner with respect to the front facing plate.  If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the rear plate curved or of whatever form or shape was desired or expedient in order to obtain the desired form factor or aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary In re Dailey et al., 149 USPQ 47.
Regarding claim 3, Studer and Larson teach the invention as claimed as detailed above with respect to claim 2.  As modified, Studer and Larson also teach that the front facing plate is substantially planar. If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the front plate planar or of whatever form or shape was desired or expedient in order to obtain the desired form factor or aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 4, Studer and Larson teach the invention as claimed as detailed above with respect to claim 2.  Neither Studer nor Larson teach that the rear facing plate is semi-transparent, however it would have been an obvious matter of design choice to make the plate semi-transparent in order to allow more light to pass through and/or improve the aesthetics of the device, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Regarding claim 5, Studer and Larson teach the invention as claimed as detailed above with respect to claim 2.  Studer and Larson also teach that an orientation of the front facing plate is fixed with respect to an orientation of the rear facing electrical connectors.
Regarding claim 8, Studer and Larson teach the invention as claimed as detailed above with respect to claim 1.  Studer and Larson also teach that the trap enclosure and electrical housing are separable, as any components can be separated.
Regarding claim 9, Studer and Larson teach the invention as claimed as detailed above with respect to claim 1.  Studer and Larson also teach that the insect catching device 30 is an adhesive substance.
Regarding claim 10, Studer and Larson teach the invention as claimed as detailed above with respect to claim 1.  Studer also teaches that the device includes a chemical attractant (column 5, lines 19-23).  Studer does not teach that the chemical attractant is in the adhesive substance, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the adhesive and the attractant such that they can be easily replaced together, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claims 11 and 15, Studer and Larson teach the invention as claimed as detailed above with respect to claims 9 and 14.  Studer also teaches that the insect catching device/adhesive 56 is positioned along an inner surface of the front facing plate (as modified).  Studer does not teach that the adhesive is sticky paper, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to use sticky paper as the adhesive in order to utilize an affordable, light, easy to handle and replace substance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 16 and 19, Studer and Larson teach the invention as claimed as detailed above with respect to claims 15 and 17.  As modified, Studer and Larson also teach that the adhesive is obscured from view when viewed from a front end of the trap.
Regarding claim 18, Studer and Larson teach the invention as claimed as detailed above with respect to claim 17.  As modified, Studer and Larson also teach that the front facing plate is substantially planar and the rear facing plate is substantially non-planar. If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the plates planar, non-planar or of whatever form or shape was desired or expedient in order to obtain the desired form factor or aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Studer US 6,886,292 in view of Larsen US 8,707,614 and Chien US 2015/0340826.
Regarding claims 6 and 7, Studer and Larson teach the invention as claimed as detailed above with respect to claim 1.  Neither Studer nor Larson teach that the electrical housing comprises additional electrical sockets/USB ports.  Chien teaches a wall-plug lighting device with comprises additional USB electrical sockets 72d2. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Studer with USB electrical sockets as taught by Chien in order to enable usage of the outlet even when occupied by the trap.
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Studer US 6,886,292 in view of Larsen US 8,707,614 and Nelson US 6,493,986.
Regarding claim 10, Studer and Larson teach the invention as claimed as detailed above with respect to claim 9.  Studer also teaches that the device includes a chemical attractant (column 5, lines 19-23), but Studer does not teach that the chemical attractant is in the adhesive substance.  Nelson teaches an insect trap 5 wherein the insect catching device comprises an adhesive substance 12, and the adhesive substance includes a chemical attractant (column 7, lines 15-17).  It would have been 
Regarding claim 12, Studer and Larson teach the invention as claimed as detailed above with respect to claim 1.  Neither Studer nor Larson teach that the insect attractant is an ultra violet lamp.  Nelson teaches an insect trap 5 wherein the insect attractant 16 is an ultra violet lamp (column 5, lines 10-11).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Studer with an ultra violet lamp as taught by Nelson in order to better attract pests.
Regarding claim 13, Studer and Larson teach the invention as claimed as detailed above with respect to claim 12.  Studer also teaches that the device includes a chemical attractant (column 5, lines 19-23), but Studer does not teach that the chemical attractant is in the adhesive substance.  Nelson teaches an insect trap 5 wherein the insect catching device comprises an adhesive substance 12, and the adhesive substance includes a chemical attractant (column 7, lines 15-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Studer with chemical attractants in the adhesive as taught by Nelson such that they can be easily replaced together.

(2) Response to Argument
For a brief overview, the examiner will present a high-level recap of the above final rejection.  The current application is a light-up insect trap 10, which plugs into a wall outlet and shines light 54 towards the wall through a grate 23.

    PNG
    media_image5.png
    393
    200
    media_image5.png
    Greyscale

Figure 4- Current Application Figure 2
I provided two distinct rejections for the claims.  The first is a light-up insect trap, which plugs into a wall outlet and shine light towards the wall, though not through a grate.  This was modified with a light-up insect trap, which plugs into a wall outlet and shine light away from the wall through a grate.  The motivation being that it would be obvious to add the grate over the opening in order to prevent inadvertent contact with the insect catching device.

    PNG
    media_image2.png
    289
    270
    media_image2.png
    Greyscale
+ 
    PNG
    media_image6.png
    222
    148
    media_image6.png
    Greyscale
=
    PNG
    media_image5.png
    393
    200
    media_image5.png
    Greyscale

Figure 5- Overview of Rejection #1
The second rejection utilized a primary reference that is a light-up insect trap, which plugs into a wall outlet and shines light away from the wall through a grate. This was modified with the light-up insect trap which plugs into a wall outlet and shine light towards the wall.  The motivation is that it would have been obvious to orient the openings towards the rear face in order to conceal the insect catching device from view or obtain the desired light distribution.

    PNG
    media_image7.png
    298
    143
    media_image7.png
    Greyscale
+
    PNG
    media_image2.png
    289
    270
    media_image2.png
    Greyscale
=
    PNG
    media_image5.png
    393
    200
    media_image5.png
    Greyscale

Figure 6- Overview of Rejection #2
As can be seen, the current invention is a simple device that is the result of a simple combination of prior art features.  As there is no persuasive reason why the above rejection is invalid, the appellant is forced to provide dozens of weak and/or misleading arguments in the hopes that one can sneak through.  Almost every argument presented relies on piecemeal analysis, a misunderstanding of the rejection or a misunderstanding of patent law.  In several instances, the appellant ignores the explicit teachings of the prior art, and instead makes arguments about what they feel the art “seems to suggest.”  The examiner will respond to each argument, condensing similar arguments where appropriate.  Quotes/arguments from the appellant have been underlined for clarity.

“Prater teaches a front facing plate comprising a plurality of vent openings …not a rear facing plate” (appeal brief page 21, point 1).
In response to the first of appellant's many arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained in the rejection, primary reference Larsen teaches that the trap is open to (and shines light towards) the rear face of the trap.  Prater is only relied upon for the teaching that insect traps can have a protective grate over the opening so that it “allows entry to the region between the housing 12 and guard 24 by small insects, but prevents entry by larger bodies, for example the fingers of a child” [0048]. So appellant’s argument that “the vent openings of Prater direct light in a forward direction and fail to recognize the advantages of projecting light rearward off the rear wall
“Placing the front facing plate/guard of Prater over the rear slit of Larsen does not remedy the claim deficiencies because it would still not provide a ‘plurality of vent openings extend along left and right sides of the trap’” (appeal brief page 23, point 1 continued).
As seen above, the rejection addressed this in two ways.  First, Prater clearly teaches that the protective grate has a “plurality of vent openings extend along left and right sides of the trap enclosure,” as shown in Prater figures 1 and 2.  If the trap of Larsen were modified with this grate, the resulting trap would comprise “a plurality of vent openings extend along left and right sides of the trap enclosure to provide a straight line path into the vent openings of the left side, through the enclosure volume, and out the vent openings of the right side” as recited in the claims.
Here the appellant begins the first of many weak “teaching away”/”no motivation” arguments, in which the appellant speculates as to what forms of the inventions the prior art inventors preferred, then states that there’s no motivation to make any modifications.  Of course, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the appellant makes the dubious suggestion that “the references…on their face indicate that the open rear slit of Larsen is unobjectionable or front facing slots of Prater are preferred” (appeal brief page 23).  While the appellant cannot support this statement, the fact remains that it was obvious to one of ordinary skill in the art at the time the invention was filed that placing a grate over the opening to an adhesive trap will help prevent inadvertent contact.  The appellant even speculates that “Larsen including a rear opening to accommodate a night light suggests keeping the slit open without a guard, that the rear wall minimizes the possibility of inadvertent contact through the rear slit, and inadvertent contact with the adhesive surface is unobjectionable” (appeal brief page 23).  As any reasonable person would understand, even if the trap when plugged in faces the wall, it must still be handled during manufacture and use.  And what manufacturer or user would consider “inadvertent contact with the adhesive surface unobjectionable‽”  Please recall that, regardless of what the appellant feels the prior art suggests, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 216 USPQ 1038, 1039.  Again, one of ordinary skill in the art would find the teachings obvious.
The motivation for adding vent openings in the rear sides of the trap are not taught by Prater or Larsen and it appears that any such inference of the motivation is being presumed in hindsight of the present application (appeal brief pages 23-24, point 1 continued).
In the event that the appellant believed that this modification would only result in a grate over the absolute center of Larsen, the examiner also provided an alternative interpretation, that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with vent openings in the rear sides of the rear plate as taught by Prater in order to allow more light to escape and more entry points for insects and increase trap effectiveness, or to obtain the desired aesthetic appearance.  The appellant’s only defense against this rejection is to assert hindsight reasoning, but it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 
The appellant argues that even if the recited configuration is taught, “it might equally suggest” a different, non-recited configuration (appeal brief page 24, point 1 continued).
In several instances throughout the appeal brief, the appellant suggests this non-persuasive line of reasoning.   The examiner apologizes for the following lengthy excerpt, but it must be examined in full to truly be appreciated.  The appellant states “Even if the motivation for increasing trap effectiveness by adding vent openings was recognized, it might equally suggest adding vent openings to the front of Larsen (as taught by Prater) or other shroud positions on the trap, or increasing the area of the openings by increasing the size of the top opening or rear slit of Larsen, and a wide variety of other options that do not add vent openings in the rear sides of the trap, and at best suggesting a genus of possibilities” (appeal brief page 24).  Thus in the preceding excerpt, the appellant proposes:
The prior art teaches the current invention, but
it also teaches other inventions, therefore
the prior art teaches a whole genus of inventions.
The appellant then concludes that the prior art “at best suggest(s) a genus of possibilities rather than the specific species of the present invention as is required for obviousness” (appeal brief page 24).  This is incorrect.  Remember, the specific “species” invention is taught by the prior art.  While appellant is correct that “teachings of a genus does not necessarily make a species obvious” (appeal brief page 24), in this case the prior art teaches the species.  This is not what “at best” means.  This argument at best teaches a whole country (genus), and a whole country can’t make one state (species) obvious.”  This is completely illogical.  As shown in the rejection, the prior art specifically teaches the distinct claimed species.  The fact that the prior art also teaches other configurations is immaterial. 
Appellant has a different reason for combining (appeal brief page 24, point 1 continued).
As detailed above, the rejection stated that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larson with vent openings in the rear sides of the rear plate as taught by Prater in order to allow more light to escape and more entry points for insects and increase trap effectiveness, or to obtain the desired aesthetic appearance.  The appellant argues that in the current invention, “the addition of side rear openings is not an aesthetic design choice because they perform a distinct mechanical function of allowing light to bounce off the rear wall, not taught or recognized in the prior art” (appeal brief page 24).  
First of all, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Second, the examiner gave several motivations beyond aesthetic design choice, all of which would be easily understood by one of ordinary skill in the art.
Third, and perhaps most importantly, is the appellant arguing that Larsen did not recognize that light would bounce off the rear wall‽  Larsen teaches a light-up insect trap which shines light towards the wall- if the light didn’t bounce off the wall, what would be the point of the device?
The appellant then states “The position of the openings in Larsen and Prater suggests that the light openings are positioned to optimize air volume illumination and therefore the position of the openings is not merely an aesthetic design choice” (appeal brief page 24, emphasis added).  What in the world is “air volume illumination?”  Can the appellant see air?  Why would Larsen wrap a light in a shield that is open toward a back wall in an effort to illuminate a volume of air?  This is completely illogical.  Keep in mind that regardless of possibly validity, it makes no difference why the appellant supposes the prior art teaches what it teaches- the fact is that one of ordinary skill in the art would find the current invention obvious based on the teachings of the prior art.
The appellant questions the use of official notice, however no official notice was taken (appeal brief page 24, point 1 continued).
As the appellant has done several times throughout prosecution, the appellant seems to attempting to build a strawman argument by stating “If the Examiner is taking "official notice" that it is well known…the Appellant respectfully requests documentary evidence…” (appeal brief pages 24, 29).  To be perfectly clear, the examiner has never taken official notice at any point in prosecution.  There has been no need for official notice, as all features of the current invention are clearly taught by the prior art of record.
“Studer fails to teach a rear plate with a plurality of openings” (appeal brief page 26, point 1 continued).
The appellant now begins the piecemeal analysis of the rejection based on Studer in view of Larsen.  The appellant argues that “the slit opening (of Larsen) would not provide a straight line path through left and right side vent openings” (appeal brief page 27), however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained in the rejection, Studer teaches all recited 
The appellant goes on to state “the slit opening would not provide a straight line path through left and right side vent openings, and thus suggests that this rear slit should be minimized because it does not direct light into a large volume of air space being blocked by the rear wall” (appeal brief page 27).  This sentence is unclear, but the appellant seems to suggest that Larsen is teaching that its own lighting aperture “should be minimized” because it doesn’t let out enough light (?).  The appellant again relies on the concept of “direct(ing) light into a large volume of air space,” but then clarifies that that the “volume of air space” is “blocked by the rear wall.”  So even though Larsen is designed to shine light on a rear wall, the appellant is arguing that Larsen’s opening should be minimized, because it doesn’t (somehow) illuminate a volume of air, either because the air is behind the wall, or because the opening is blocked by the wall.  Whatever the appellant is trying to communicate here, it is irrelevant- Larsen teaches that openings in a light-up adhesive insect trap can be oriented toward the wall, and one or ordinary skill in the art would easily understand how this can be applied to Studer.
It is also worth noting that as part of this argument, the applicant has included Larsen figure 5, which depicts an embodiment not relied upon in the rejection.
Please also note that on page 27 the appellant argues that Larsen “suggests that this rear slit should be minimized” after the appellant argued on page 23 that “Larsen including a rear opening to accommodate a night light suggests keeping the slit open without a guard.
“This motivation (to modify Studer with Larsen) is not suggested or recognized in the references” (appeal brief page 28, point 1 continued).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would easily understand the benefits of concealing the trap openings or illuminating a back wall as taught by Larsen.
The appellant argues that even if the recited configuration is taught, “it might equally suggest” a different, non-recited configuration (appeal brief page 28, point 1 continued).
This is the second attempt by the appellant to argue that because the prior art teaches a genus of inventions in addition to the specific recited species, the teaching of the species is invalid.  Please see the examiner’s previous response in point 14 of this answer.
This time, the appellant argues that “The rearward slit of Larsen is minimized suggesting that rear openings are not desired as they do not greatly increase the illumination air volume” (appeal brief page 29).  This is not persuasive, for at least two reasons:
The “slit” of Larsen is actually an opening that is depicted as spanning a quarter to a third of the entire rear face.  How can the appellant argue that it is “minimized
Larsen is not attempting to “greatly increase the illumination air volume.”  Larsen is quite obviously illuminating and bouncing light off of the rear wall, a teaching easily understood by one of ordinary skill in the art.
A short time later the appellant presents their off-base argument as fact by stating “Larsen teaches that the rear opening should be minimized per the motivation of wrapping the shroud around a night light, and thus, a plurality of vent openings directed to the rear sides is not recognized” (appeal brief page 29).  There are several issues with this statement, including:
As established above, Larsen does not teach “that the rear opening should be minimized.”  Note that it is not as though there’s a before and after version of the slot- it is what it is.  What does the appellant think it has been “minimized” from?
What does “per the motivation of wrapping the shroud around a night light” mean?  “Wrapping a shroud around a night light” appears to be an action or method of manufacture, not a motivation.
Even if Larsen does not teach a plurality of rear openings, the plurality of openings is taught by primary reference Studer.  Again, Larsen is only relied upon for the teaching that the openings in a light-up adhesive insect trap can be oriented toward the wall.
As an aside, the examiner suspects that the appellant might be confused by the different embodiments presented by Larsen.  As mentioned above, appellant refers to Larsen figure 5, which is an embodiment not relied upon in the rejection. In the embodiment of Larsen figure 5, an adhesive sheet 42 is wrapped around a prior art night light 28.  This is not the embodiment used in this rejection.  Larsen figure 6, upon which this rejection is based, is a light 54 with an attached rigid outer portion 52, configured such that an adhesive sheet 56 is placed in the rigid outer portion.  While this wrapping a shroud around a night light,” it still doesn’t explain why the appellant believes the opening in Larsen would be “minimized.”  And as always, it would be irrelevant because Larsen is only relied upon for the teaching that the openings in a light-up adhesive insect trap can be oriented toward the wall.
 The appellant argues that the prior art of record does not teach a curved rear plate (appeal brief page 29, point 2).
The appellant argues that “While the Appellant understands that the Examiner is asserting that the curved front plates of Prater and Studer would be modified to be rear facing, as Appellant has argued above, the Examiner has not met its burden of proof to establish a prima facie obvious rejection as to why a rear facing plate would be modified to be curved in a concave manner” (appeal brief page 30).  The appellant defeats their own argument- they first state that they understand that an already-curved plate is being modified to face the wall, then state that no reason was given for curving the rear plate.  As the appellant themselves explained, these plates were already curved- they we just modified to face backward.  More specifically:
Larsen is largely open in the back, and Prate teaches a curved grate.  When this curved grate is applied to Larsen’s opening, the resulting trap has a curved, rear-facing grate.
Studer teaches a curved, grated opening, and Larsen teaches that the side with the opening is oriented toward the wall.  When Studer is oriented with the opening toward the wall, the resulting trap has a curved, rear-facing grate.
The examiner then provided an alternate interpretation, stating that if the appellant disagreed, then it would have been an obvious matter of design choice to make the different portions of the rear plate curved or of whatever form or shape was desired or expedient in order to obtain the desired form factor or aesthetic appearance. In re Dailey et al., 149 USPQ 47.  The appellant argues that having a curved rear wall is “a mechanical improvement that is not recognized by the prior art, and thus is not a matter of obvious design choice” (appeal brief page 30).  The examiner replies that not only is it recognized by the prior art (as detailed above), but the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The appellant then argues that “The Examiner has not set forth an explanation or technical reasoning why those of ordinary skill in the art would be led to provide a curved rear wall except for stating that it is desired or expedient to provide a desired form factor or aesthetic appearance” (appeal brief page 30, emphasis added).  The examiner responds that providing a desired form factor or appearance are valid motivations on their own.  However, the appellant continues that this is “a rationale which is overly broad to the extent that it makes obvious every conceivable invention that is subjectively desired, expedient or aesthetically appealing” (appeal brief pages 30, 31).  This is a massive oversimplification/misinterpretation by the appellant.  First of all, “desired, expedient or aesthetically appealing” are three very different categories.  Also, obviously this doesn’t apply to all modifications.  But as recognized in In re Dailey et al., 149 USPQ 47, a desired or aesthetically appealing shape is an obvious modification.
“Appellant has reviewed the prior art and is unable to find a front facing plate that is planar” (appeal brief page 31, point 3).
The examiner responds that the appellant did not review very thoroughly, because primary reference Larsen clearly shows a planar front facing plate (see Larsen figure 7).  This is not altered by the modification, and the front plate remains planar.

    PNG
    media_image8.png
    369
    200
    media_image8.png
    Greyscale
Larsen is conspicuously absent when appellant states “While the Appellant understands that the Examiner has cited Prater and Studer as showing planar rear facing plates, the Examiner has not met its burden of proof to establish a prima facie obvious rejection as to why the front facing plate would be made planar” (appeal brief page 31).  Similar to the curved rear plate discussion above, Studer already teaches a planar plate opposite the curved, grated opening.  Neither plates’ shape is changed in the modification, only the entire device is re-oriented. 
[AltContent: textbox (Figure 7- Larsen Figure 7)]The examiner then provided an alternate interpretation, stating that if the appellant disagreed, then it would have been an obvious matter of design choice to make the different portions of the front plate planar or of whatever form or shape was desired or expedient in order to obtain the desired form factor or aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  The appellant argues that “the planar front plate is critical to support a sticky card opposite the curved rear facing vent openings distinct from the designs of the prior art, and thus is not a matter of obvious design choice” (appeal brief page 31).  The examiner replies that not only is it recognized by the prior art (as detailed above), but the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
“Appellant is unable to find a rear facing plate that is semi-transparent” (appeal brief page 32, point 4).
Similar to appellant’s arguments about the shape of the front and rear faces, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   In this case, “While the Appellant understands that the Examiner has cited Prater as showing a plate that is semi-transparent, this translucent plate is not rear facing, and the Examiner has not met its burden of proof to establish a prima facie obvious rejection as to why the rear plate would be semi-transparent” (appeal brief page 32).  Once again, the appellant has focused on one reference, ignoring the combined teachings.  As stated in the rejection, Prater teaches that an illuminated insect trap has a “guard 24 made of translucent material so as not to restrict the passage of light therethrough to the openings 54” [0048].  As the Larsen trap teaches that the lights shines out through the rear wall, it would be obvious to one of ordinary skill in the art that this goal would be assisted by using a translucent material.  Appellant argues that “this motivation is not taught by the prior art which suggests that light directed forward or upward is preferred to maximize air volume and teaches minimizing light passing rearwardly as the rear wall would prevent illumination in a large air space” (appeal brief page 32).  It is difficult to determine which motivation the appellant is referring to- Larsen already teaches that the light is projected towards the back wall, so no motivation or modification is needed. And as stated above, Prater explicitly teaches that a translucent guard aids in light transmission [0048].  It is unclear which piece of prior art it is that the appellant feels directs light “forward or upward” or “minimizing light passing rearwardly.”
Appellant argues that a semi-transparent light guard is not obvious (appeal brief page 32, point 4 continued).
In the Studer in view of Larsen rejection, the examiner stated that it would have been an obvious matter of design choice to make the plate semi-transparent in order to allow more light to pass through and/or improve the aesthetics of the device, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  The appellant argues that “The Examiner has stated that a semi-transparent rear plate is more aesthetic, a rationale which is overly broad to the extent that it makes obvious every conceivable invention that is subjectively aesthetically appealing” (appeal brief page 33).  As above, this is a massive oversimplification/misinterpretation by the appellant.  Obviously this doesn’t apply to all modifications.  But as recognized in In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), an aesthetically appealing design choice is an obvious modification.
“Insofar as Chien suggests the addition of electrical sockets for a plug in light device, the prior art does not teach or suggest that these sockets would be expected for a plug in insect trap” (appeal brief page 33, points 5 and 6).  
The appellant seems to either be making an argument that Chien is non-analogous, that there’s no motivation to combine, or if this is more piecemeal analysis.  The examiner will address the combination by using the factual inquiries enunciated by the Court in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966):
Determining the scope and content of the prior art: Larsen, Studer and Chien all teach plug-in light devices. Larsen and Studer teach that the light up devices are insect traps, while Chien’s plug-in light is a night light with built-in USB charging ports.
Ascertaining the differences between the claimed invention and the prior art:  The claimed invention is plug-in light-up insect trap with USB charging ports. 
Resolving the level of ordinary skill in the pertinent art:  One of ordinary skill in the art would easily understand Chien’s teachings that plug-in wall lights can have USB charging ports, and understand that this feature could be applied to a wide variety of plug-in wall lights, including those that are also intended to trap insects.
As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Studer or Larsen with USB electrical sockets as taught by Chien in order to enable usage of the outlet even when occupied by the trap.
The appellant argues that sticky paper is not an obvious adhesive (appeal brief page 34, point 7).
In the rejection, the examiner stated that while Larsen and Studer both teach that the insect trap is an adhesive, they do not teach that the adhesive is sticky paper.  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to use sticky paper as the adhesive in order to utilize an affordable, light, easy to handle and replace substance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  The appellant states that “the Examiner has not set forth an explanation or technical reasoning why those of ordinary skill in the art would be led to use a sticky paper except for stating that it is an affordable, light, easy to handle and replace substance, a rationale which is overly broad to the extent that it makes obvious every conceivable invention that is subjectively cost-effective or desirable” (appeal brief page 34, emphasis added).  As such, the appellant restates the examiner’s given rationale while accusing the examiner of not giving rationale, and again accuses the examiner of using overly broad motivation.  The examiner replies that the given motivation is valid and well-understood, and sticky paper is undeniably a known adhesive, and as ruled in In re Leshin, 125 USPQ 416, the use of known materials for their intended function is obvious.
“The Examiner has not set forth an explanation or technical reasoning why those of ordinary skill in the art would be led to use an ultraviolet lamp except for stating that it is better for attracting pests” (appeal brief page 35, point 8, emphasis added).
Once again the appellant dispels their own argument.  This is a basic 103 rejection- Larsen and Studer are both silent as to the lamp type, but Nelson explicitly teaches an insect trap 5 wherein the insect attractant 16 is an ultra violet lamp (column 5, lines 10-11).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trap of Larsen or Studer with an ultra violet lamp as taught by Nelson in order to better attract pests.  The appellant argues that because Larsen and Studer do not teach a lamp type that “Larsen, Prater and Studer appear to suggest that non-ultraviolet lamps are preferred or unobjectionable” (appeal brief page 35).  This is nonsense.  The appellant has no basis for this theory, and even if Larsen or Studer did teach a non-ultraviolet lamp (Prater is not relied upon for lamp teachings), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.
Appellant argues against the rejections of claims 14 and 15, for reasons already discussed (appeal brief pages 35 and 36, points 9 and 10).
The appellant provides no new arguments, and as such the examiner points to the responses already given in sections 11-13, 20 and 25 of this response.
“The examiner has not met its burden of proof to establish a prima facie obvious rejection as to why an adhesive would be obscured from view” (appeal brief page 37, point 11).
In both primary references (Larsen and Studer), the adhesive is obscured from view when viewed from a front end/non-open face of the trap.  Therefor where appellant states that “the Examiner has not set forth any explanation or technical reasoning” for this feature (appeal brief page 37), the examiner is puzzled.  Typically, technical reasoning is not needed or required for a feature that is shown in the primary reference and not modified, as is the case with Larsen.  Further, when Studer is reoriented with the grated toward the wall as taught by Larsen, clearly the adhesive is not visible.
Appellant argues against the rejections of claims 18 and 19, for reasons already discussed (appeal brief pages 37 and 38, points 12 and 13).
The appellant provides no new arguments, and as such the examiner points to the responses already given in sections 21 and 28 of this response.

(3) Closing Summary
As stated at the beginning of section (2), the final rejection is a simple office action, comprising two distinct rejections for the claims.  
The first is a light-up insect trap (Larsen), which plugs into a wall outlet and shines light towards the wall, though not through a grate.  This was modified with a light-up insect trap (Prater), which plugs into a wall outlet and shines light away from the wall through a grate.  The motivation being that it would be obvious to add the grate over the opening in order to prevent inadvertent contact with the insect catching device.  
The second rejection utilized a primary reference that is a light-up insect trap (Studer), which plugs into a wall outlet and shines light away from the wall through a 
As detailed above and in the rejection, the prior art all pertains to plug-in, light-up adhesive insect traps, and the teachings would be easily understood to be combinable to one of ordinary skill in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC BURGESS/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSEPH M ROCCA/Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.